DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings (Figures 5-6) are objected to because the unlabeled rectangular boxes shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 18, the claim includes two periods (i.e. one period in line 4 and another period in line 6).  The claim is indefinite as it is unclear as to where the claim ends. For examination purposes, it is assumed that the first period in line 4 corresponds to the end of the claim and lines 5-6 of claim 18 should be deleted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-12, 14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collet-Billon et al. (US Pub No. 2011/0201935).
With regards to claims 1, 8 and 14, Collet-Billon et al. disclose an ultrasound imaging method, non-transitory computer readable medium that stores instructions, and system comprising:
a memory adapted to store ultrasound imaging data comprising an imaging volume (“GM”, “VD”) of a fetus, wherein the method comprises retrieving said imaging volume from the data storage arrangement (paragraphs [0003], [0026], [0028]-[0030], [0036]-[0037]; Figure 1);
a processor (i.e. “programmable processor”) communicatively coupled to the data memory and responsive to a user interface (UIF) (paragraphs [0024]-[0025], [0027], [0035], [0039], referring to the modules of the processor, such as the feature extractor (FEX), being responsive to the parameters that the operator specifies by means of the user interface (UIF); Figure 1); and 
a display device (“DPL”) under control of the processor (paragraph [0027]; Figure 1), wherein the processor is adapted to:
identify a fetal reference structure (i.e. “centerline of a vessel”, axes of rotation) having an elongated shape in the imaging volume (paragraph [0030], [0037], [0047], referring to defining various segments in the volume data VD, wherein the various segments correspond with respective anatomical features of the fetal heart, such as the main vessels, which have an elongated shape; paragraphs [0051]-[0053], referring to 
define a reference point (i.e. points corresponding to positions along the centerline which correspond to locations/points at which the series of slices SX may be generated, or referring to the “seed points”) on the fetal reference structure (paragraphs [0051]-[0052], referring to “For example, a centerline of a vessel may be determined..A slice may be generated so that the slice is perpendicular to the centerline of the vessel concerned.  What is more, a series of slices SX may be generated, which may be equidistantly spaced, along the centerline whereby each slice is perpendicular to the centerline of the vessel”, wherein the equidistantly spaced locations along the centerline correspond to reference point(s) on said fetal reference structure (i.e. centerline); paragraph [0054], referring to the operator defining an adjustment for a particular slice, wherein the adjustment may be in the form of, “for example, a translation, which may be along a centerline…”, wherein such a translation adjustment would necessarily be associated with a starting point (i.e. reference point); paragraph [0033], referring to the display of additional information AI relating to the location, the orientation and spacing of the slices SX, wherein the visual representation of the volume data(VD) may comprise additional elements that indicate actual or desired locations and orientations of slices SX within the volume data that are currently visualized, etc., wherein such additional information indicating the location of the slides would encompass a reference point; paragraph [0061], referring to allowing the operator to indicate one or more anatomic features in the volume data, where the indications serve as “seed” points which can assist the slice generator);

display the imaging volume together with a volume slice of the imaging volume perpendicular to the elongation direction on the display device, the volume slice coinciding with the translated reference point (paragraphs [0002]-[0003], referring to displaying the volume data and slices; paragraphs [0032]-[0033], referring to the display processor (DPR) displaying the slices and a visual representation of the volume data VD); paragraph [0033], referring to the display of additional information AI relating to the location, the orientation and spacing of the slices SX, wherein the visual representation of the volume data(VD) may comprise additional elements that indicate actual or desired locations and orientations of slices SX within the volume data that are currently visualized, etc.; paragraphs [0052]-[0055], referring to the generated slice being perpendicular to the centerline of the vessel concerned; Figure 1).
visualize the translation along the elongated shape of the fetal reference structure in the displayed imaging volume (paragraph [0033], referring to the display 
With regards to claims 3, 9 and 16, Collet-Billon et al. disclose that the processor is further adapted to recognize a potential anatomical feature of said fetus in the volume slice coinciding with the translated reference point and highlight (i.e. via display of segment-related graphical information with various colors, each of which indicates a particular anatomic feature) the recognized potential anatomical feature in the displayed 
With regards to claims 4, 10 and 17, Collet-Billon et al. disclose that the recognized potential anatomical feature is highlighted by a color overlay over said recognized potential anatomical feature (paragraph [0049], referring to the overlaid segment-related graphical information comprising various colors, each of which indicates a particular anatomic feature). 
With regards to claims 5, 11 and 18, Collet-Billon et al. disclose that the processor is further adapted to receive a user identification of the recognized potential anatomical feature and augmenting the imaging volume with the user identification (paragraphs [0050], [0054], [0061], referring to the operator indicating one or more anatomic features in the volume data).
With regards to claims 6, 12 and 19, Collet-Billon et al. disclose that the processor arrangement is adapted to fit an articulated fetus model to said imaging volume using one or more received user identifications of a recognized potential anatomical feature (paragraphs [0030], [0039], [0041], [0043], [0050], [0061], referring to matching between the geometrical model (GM) and the volume data (VD), wherein said matching provides a fit of the model to the imaging volume).
With regards to claim 7, Collet-Billon et al. disclose that their system further comprises an ultrasound probe (“PRB”) for obtaining the imaging volume of the fetus (paragraphs [0024], [0028]-[0029]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collet-Billon et al. as applied to claims 1 and 14 above, and further in view of Toji (US Pub No. 2012/0232394).
With regards to claims 2 and 15, as discussed above, Collet-Billon et al. meet the limitations of claims 1 and 14.  
However, though Collet-Billon et al. disclose that other fetal reference structures may be identified (paragraph [0060], referring to the invention not excluding other types of examination, such as the fetal head, etc.), Collet-Billon et al. do not specifically disclose that the fetal reference structure is a spine of the fetus.  
Toji discloses an ultrasound diagnostic apparatus, wherein their apparatus comprises a cut plane obtainment unit that obtains two-dimensional images which compose the three-dimensional data, by cutting the object represented by the 3D data, 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the fetal reference structure of Collet-Billon et al. be a spine of the fetus, as taught by Toji, in order to extract a hyperechoic region (i.e. spine) that can be used to provide cross-sections in desired orientations that allows for accurate abdominal measurements (paragraph [0070]). 

Response to Arguments
Applicant's arguments filed November 2, 2021 have been fully considered but they are not persuasive. 
With regards to the drawings objection, Applicant asserts that they are not aware of a specific requirement that every block of a block diagram include text identifying the block.  Examiner refers Applicant to MPEP 608.02(b), Section II, referring to the FP 6.22 which sets forth that a reason for objection of the drawings may include that the rectangular box(es) shown in the drawings “should be provided with descriptive text labels”.  Examiner maintains that the boxes simply labeled with a reference number do not provide “descriptive text labels” and therefore the drawings objection is maintained.  
With regards to Collet-Billion, Applicant points to paragraphs [0051] and [0052] of Collet-Billion, and argues that Collet-Billion fails to disclose the conversion of a user instruction into a translation along the elongated reference structure, and fails to disclose the visualization of this translation in the displayed image volume.  
	Examiner respectfully disagrees and points specifically to paragraph [0050] which sets forth “Overlaid segment-related graphical information constitutes a tool that allows the operator to validate or correct slices SX that have been generated.  The user may appreciate whether a slice is of sufficient quality, in particular in terms of positioning” and paragraphs [0053]-[0054] which set forth “The display image DIS may further visualize one or more axes of rotation and one or more centerlines that have been automatically been determined as described hereinbefore with respect to steps S12 and S13.  This may further assist the operator in evaluating and manipulating slices SX that are generated from the volume data VD.  In step S14..the controller CTRL detects whether the operator has defined an adjustment for a particular slice, or not…The adjustments may also be in the form of, for example, a translation, which may be along a centerline that has automatically been determined as described hereinbefore…the adjustment may entirely be operator-defined…”.  Further, as was noted by Applicant, paragraph [0051] discloses “For example, an axis of rotation may correspond with the long axis of the left ventricle, or the ascending aorta, or a straight part of any vessel.  Such an axis of rotation, which is automatically determined, may assist the operator in adjusting the slice concerned.  In this respect, it is noted translating a slice, which may regarded as “flying through” the volume data VD, is relatively intuitive”.  Paragraph [0033] further sets forth “The display image DIS may further comprise a visual representation of the volume data VD…this visual representation may comprise additional elements that indicate actual or desired locations and orientations of slices SX within the volume data VD that are currently visualized, or that needs to be visualized”.  
Examiner emphasizes that Collet-Billon explicitly discloses that the axis of rotation/centerline are displayed to an operator to “assist” the operator in manipulating/adjusting the slices, wherein the adjustment may be in the form of a translation along a centerline and wherein the locations of the slices are indicated in the visual representation of the volume data.  Collet-Billon therefore does disclose a processor (i.e. CTRL) that is adapted to interpret/detect (i.e. as set forth in paragraph [0054], the controller CTRL detects whether the operator has defined an adjustment for the slice) a translation instruction (i.e. instruction from operator for manipulating/adjusting the slice via a translation along a centerline or axis of rotation) from the user interface as a translation of the reference point (i.e. point representing the location of the slice SX on the volume data VD visual representation in the display image DIS, wherein, as set forth in paragraph [0054], the adjustment of the slice may be in the form of a translation along the [displayed] centerline which, as set forth in paragraph [0053], is displayed to assist the operator in the manipulation/adjustment of the slices).
	Further, with regards to the step of visualizing the translation along the elongated shape of the fetal reference structure in the displayed imaging volume, by viewing the 
Examiner emphasizes that, under the broadest reasonable interpretation, the term “visualize” can refer to any technique that can communicate or make visible the translation [wherein the translation, as set forth earlier in the claim, was along the elongated shape of the fetal reference structure in the displayed imaging volume] and therefore displaying the slices generated on the basis of the adjustment, which may be in the form of a translation along the displayed centerline as set forth in paragraph [0054], allows for the visualization of said translation as it makes visible the results of the translation.  Examiner further notes that paragraph [0053] discloses that the display image DIS may visualize the axes of rotation/centerlines and this display “may assist the operator in evaluating and manipulating the slices”, wherein paragraph [0054] explicitly sets forth that the controller detects (i.e. interprets) that the operator has defined an adjustment for a particular slice, wherein the adjustment may be in the form of a translation which may be along the [displayed] centerline.  It would be inherent that for the displayed centerline to “assist” an operator to perform the manipulating/adjustment of the slices, the operator-defined translation along the centerline would necessarily be visible to the operator to assist the operator in performing the operator-defined translation along the centerline.  Examiner further notes that paragraph [0033] of Collet-Billon also sets forth that the visual representation of the volume data VD includes “additional elements” which indicate the actual or desired location of the slices, and thus would include the visualization of the translation along the elongated shape in the displayed imaging volume which corresponds to an adjusted/translated location of the slices, and therefore, the translation, via the display of the “additional elements”/translation locations in the VD, can be considered to be visualized/displayed in this manner as well. 
The claims therefore remain rejected under the previously applied prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793